Citation Nr: 1628676	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for status post fracture of the right hand with residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active service in the Navy from October 1989 to October 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that granted service connection for status post fracture, right hand with residuals, and assigned a 0 percent (noncompensable) rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that further development is needed to ensure a proper evaluation of the Veteran's right thumb disability.  Service treatment records show that the Veteran suffered two fractures at the base of the right thumb in 1987 and underwent surgery.  Thereafter, the service treatment records show complaints of pain, stiffness, and decreased sensation.

On a claim for benefits received in September 2012, the Veteran indicated that he has pain and numbness in his right thumb.  On a notice of disagreement received in July 2013, he indicated that the numbness is due to nerve damage.  The Veteran underwent a VA examination in October 2012.  However, the report of that examination does not specifically address the numbness, to include whether the numbness is due to any underlying peripheral nerve disability.  

Also, the examination report is unclear as to whether there is any measurable decrease in range of motion of the right thumb following repetitive-use testing.  While the VA examiner initially indicated that there was no additional limitation of motion of the thumb post-test, the examiner later indicated that there was additional limitation of motion of the thumb following repetitive-use testing-specifying that there was less movement than normal.  
Given the above, the AOJ should provide the Veteran with an examination to obtain a clearer picture of his right thumb disability.  Prior to the examination, the AOJ should ask him to provide the name of any healthcare provider who has treated him for his disability since the issuance of the January 2014 statement of the case.  An attempt to obtain any adequately identified records should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Take all necessary steps to confirm the location of the Veteran's current address.  The efforts taken-as well as the results of such actions-should be annotated in the claims folder.  

2.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his right hand (thumb) disability since the issuance of the January 2014 statement of the case.  Obtain all adequately identified records.

3.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his right hand (thumb) disability.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms (including any limitation of motion as well as any additional limitation of motion after repetitive use testing).  The examiner should also address the Veteran's complaints of numbness and describe the nature and severity of any peripheral nerve disability.  The examiner should provide a rationale for all opinions.

4.  Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

